Exhibit 10.1


capture.jpg [capture.jpg]




Mr. William D. Rogers

March 1, 2019
    
Dear Bill:


This Separation Agreement and Release is made and entered into by and between
yourself and CenterPoint Energy Service Company, LLC including its associated
companies and parent company and their partners, partnerships, officers,
directors, managers, employees, shareholders, agents, attorneys,
representatives, and assigns (hereafter referred to collectively as the
“Company”). Both the Company and you are entering into this Agreement as a way
of amicably concluding the employment relationship following your last day of
employment with the Company on March 8, 2019 (“Separation Date”) and resolving
any dispute or potential dispute or claim that you have or might have with the
Company. This Agreement is not and should not be construed as an allegation or
admission on the part of the Company that it has acted unlawfully or violated
any state or federal law or regulation. The Company, its officers, directors,
employees, shareholders, managers, agents, attorneys, representatives and
assigns specifically disclaim any liability to you or any other person for any
alleged violation of rights or for any alleged violation of any order, law,
statute, duty, policy or contract.


1. As consideration for your agreeing to release the Company from all claims
that are described herein, the Company will provide the following benefits to
you, conditioned on the timely execution, and non-revocation, of this Agreement
pursuant to Paragraph 8 (the “Separation Benefits):


a.
The Company agrees to pay you a lump-sum separation payment of $360,000.00. You
understand and acknowledge that this is a payment to which you are not otherwise
entitled and that you are likewise not entitled to, and waive any, claim for any
benefits under any Company incentive plan including the CenterPoint Energy, Inc.
Short Term Incentive Plan and the CenterPoint Energy, Inc. Long Term Incentive
Plan. If you do not revoke this agreement within seven days of signing as
permitted under Paragraph 8, the Company agrees to pay you this lump-sum
separation payment on the 10th day after execution of this Agreement with the
proviso that you understand that weekends, business holidays, and other business
circumstances may cause reasonable delay in payment. The Company will internally
classify your separation as a voluntary separation.  Furthermore, should any
person or entity contact the Company’s HR Department for a reference



1

--------------------------------------------------------------------------------




concerning you, the Company will only disclose your dates of employment and
position(s) held.


b.
Your long-term disability coverage ends on your Separation Date, and your
participation in other welfare benefits generally ends on March 8, 2019 subject
to the applicable plan provisions.



c.
If you meet the COBRA eligibility requirements, you are eligible for
continuation of medical, dental, and vision benefits for 18 months as required
by federal law, subject to the elections in place as of the Separation Date. You
are solely responsible for enrolling in such coverage, the cost of that
coverage, and ensuring any premium payments are timely made. The rate for the
first 12 months of the COBRA period will be at active employee rates. The rate
for the remainder of the COBRA period will be at 102% of the full (employee plus
employer) contribution rate. If you are interested in continued life insurance
coverage or personal accident insurance coverage, please contact the Benefits
Service Center at 713-207-7373 or 1-800-932-7444 for information on any
conversion or portability options.



d.
Your benefits under the Savings Plan, Retirement Plan, and any other benefits
plans, if any, will be governed by the applicable provisions of each plan.



e.
The Company will withhold any taxes required by federal or state law from the
payments described above. The Company will offset the lump-sum separation
payment by any monies owed by you to the Company (or an affiliate), including
but not limited to, any overpayments made to you by the Company (or an
affiliate) and the balance of any loan by the Company (or an affiliate) to you
that is outstanding at the time that the separation payment is paid. You agree
that the Separation Benefits described in Paragraph 1, herein, constitute the
entire amount of consideration provided to you under this Agreement. You further
agree that you will not seek any further compensation for any other claimed
damage, costs, separation payment, severance, income, or attorney’s fees.

    
2.    In consideration for the payments made to you under this Agreement, you
acknowledge and agree that all records, papers, reports, computer programs,
strategies, documents (including, without limitation, memoranda, notes, files
and correspondence), opinions, evaluations, inventions, ideas, technical data,
products, services, processes, procedures, and interpretations that are or have
been produced by you or that you received in connection with your employment
with the Company, whether stored physically or electronically or produced to you
by any employee, officer, director, agent, contractor, or representative of the
Company and its subsidiaries and affiliates related to the Company, whether
provided in written or printed form, or orally, or on a computer, all comprise
confidential and proprietary business information. You agree that you have
returned or will return immediately, and maintain in strictest confidence and
will not use in any way, any proprietary, confidential, or other nonpublic
information or documents relating to the business and affairs of the Company and
its subsidiaries and affiliates. It is understood and agreed that in the event
of any breach or threatened breach of this provision by you, the Company and its
subsidiaries


2

--------------------------------------------------------------------------------




and affiliates may, in their discretion, discontinue any or all payments
provided for herein and recover any and all payments already made and the
Company and its subsidiaries and affiliates shall be entitled to apply to a
court of competent jurisdiction for such relief by way of specific performance,
restraining order, injunction or otherwise as may be appropriate to ensure
compliance with this provision. Should you be served with legal process seeking
to compel you to disclose any such information to any non-governmental party or
any such non-governmental party’s representatives, you agree to notify the
General Counsel for the Company immediately, in order that the Company and its
subsidiaries and affiliates may seek to resist such process if they so choose.


In consideration for the Separation Benefits and other consideration under this
Agreement and in accordance with the following paragraph, you also agree to
refrain from any criticisms or disparaging comments about the Company, its
directors, officers, or employees.


Should you be served with legal process seeking to compel you to disclose any
such information to any non-governmental party or any such non-governmental
party’s representatives, you agree to notify the General Counsel for the Company
immediately, in order that the Company and its subsidiaries and affiliates may
seek to resist such process if they so choose. The Company and its subsidiaries
and affiliates agree that if you are called upon by or on behalf of the Company
and its subsidiaries and affiliates to serve as a witness or consultant in or
with respect to any potential litigation, or regulatory proceeding, any such
call shall be with reasonable notice, shall not unnecessarily interfere with
your later employment, and shall provide for payment for your reasonable time
and costs expended in such matters. You agree that you shall be available to and
shall assist the Company and/or its affiliates in transitioning your job duties,
as reasonably requested by the Company.  Additionally, you agree to be
reasonably available to the Company or its representatives (including its
attorneys) to provide information and assistance as requested by the Company. 
This includes but is not limited to testifying (and preparing to testify) as a
witness in any proceeding or otherwise providing information or reasonable
assistance to the Company in connection with any investigation, claim or suit,
and cooperating with the Company regarding any litigation, government
investigations, regulatory matters, claims or other disputed items involving the
Company that relate to matters within the knowledge or responsibility of you
during your employment.  Specifically, you agree (i) to meet with the Company’s
representatives, its counsel or other designees at reasonable times and places
with respect to any items within the scope of this provision; (ii) to provide
truthful testimony regarding same to any court, agency or other adjudicatory
body; (iii) to provide the Company with immediate notice of contact or subpoena
by any non-governmental adverse party (known to you to be adverse to the Company
or its interests), and (iv) to not voluntarily assist any such non-governmental
adverse party or such non-governmental adverse party’s representatives. 


3.    You acknowledge and agree that:


a.
You have read this Release, and you understand its legal and binding effect. You
are acting voluntarily, deliberately, and of your own free will in executing
this Release, and have been provided with all information needed to make an
informed decision to sign this Release and given an opportunity to ask questions
that you might have about this Release.





3

--------------------------------------------------------------------------------




b.
The consideration for this Release is in addition to anything of value to which
you already are entitled, and is not wages, a wage increase, a bonus, or any
other form of compensation for services performed. Standard deductions will be
made to the consideration for this Release.



c.
You have had the opportunity to seek, and the Company advised you in writing to
seek, legal counsel prior to signing this Release.



d.
You have been given at least 21 days from the date you received this Release and
any attached information to consider the terms of this Release before signing it
(Consideration Period). In the event you choose to sign this Release prior to
the Expiration of the Consideration Period, you represent that you are knowingly
and voluntarily waiving the remainder of the Consideration Period. You
understand that having waived some portion of the Consideration Period, the
Company may expedite the processing of benefits provided to me in exchange for
signing this Release.



e.
You agree with the Company that changes, whether material or immaterial, do not
restart the running of the 21-day consideration period.



f.
You have (i) received all compensation due as a result of services performed for
the Company with the receipt of your final paycheck; (ii) reported to the
Company any and all work-related injuries or occupational disease incurred by
during your employment by the Company; (iii) been properly provided any leave
requested under the FMLA or similar state local laws and have not been subjected
to any improper treatment, conduct or actions due to a request for or taking
such leave; (iv) had the opportunity to provide the Company with written notice
of any and all concerns regarding suspected ethical and compliance issues or
violations on the part of the Company or any other released person or entity;
(v) reported any pending judicial and administrative complaints, claims, or
actions you filed against the Company or any other released person or entity;
and (vi) not raised a claim of sexual harassment or abuse with the Company



4.    In return for the Company’s agreement to provide the payments and other
items described in this Separation Agreement, you agree not to sue and to
release and forever discharge the Company and its parent, subsidiaries, and
affiliates, specifically including but not limited to CenterPoint Energy, Inc.,
CenterPoint Energy Service Company, LLC, CenterPoint Energy International, Inc.,
CenterPoint Energy Houston Electric, LLC, CenterPoint Energy Resources Corp.,
CenterPoint Energy Gas Transmission Company, LLC, CenterPoint Energy-Mississippi
River Transmission, LLC, CenterPoint Energy Pipeline Services, Inc., CenterPoint
Energy Field Services, LLC, CenterPoint Energy Services, Inc., Enable Midstream
Partners, LP, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Minnesota Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Arkansas Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Louisiana Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Mississippi Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Oklahoma Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy Texas
Gas Operations, Vectren


4

--------------------------------------------------------------------------------




Corporation, and their respective officers, directors, agents, servants,
employees, successors, assigns, insurers, employee benefit plans and fiduciaries
and agents of any of the foregoing, and any and all other persons, firms,
organizations, and corporations (collectively referred to as the “Corporate
Group”) from any and all damages, losses, causes of action, expenses, demands,
liabilities, and claims on behalf of yourself, your heirs, executors,
administrators, and assigns with respect to all matters relating to or arising
out of your employment with the Company, including any existing claims or rights
you may have under any federal, state or local law dealing with discrimination
in employment on the basis of sex, race, national origin, religion, age,
disability, or veteran status, and you hereby accept the Separation Benefits and
other consideration described herein in full and final settlement of all
damages, losses, causes of action, expenses, demands, liabilities, and claims.


This release includes, but is not limited to, the Age Discrimination in
Employment Act, as amended, 29 U.S.C. §621, the Older Workers’ Benefit
Protection Act of 1990, Title VII of the Civil Rights Act of 1964 and 1991, 42
U.S.C. §2000(e) et seq., the Family and Medical Leave Act of 1993, as amended,
the Employee Retirement Income Security Act of 1974, as amended, the Pregnancy
Discrimination Act of 1978, the Civil Rights Act of 1866, as amended, the Energy
Reorganization Act, as amended, 42 U.S.C. §5851, the Workers’ Adjustment and
Retraining Notification Act of 1988, the Texas Labor Code, the Arkansas Civil
Rights Act, the Minnesota Human Rights Act, the Americans with Disabilities Act,
as amended, 42 U.S.C. §12101, 42 U.S.C. Section 1981, any claims for breach of
oral or written contract, wrongful discharge, retaliation for filing a workers’
compensation claim, tort or personal injury of any sort, and any claim under any
other state or federal statute, regulation, or common law that may be legally
waived. You further understand and agree that this release does not apply to any
claims or rights which, by law, cannot be waived, including but not limited to
unemployment benefits, the right to file an administrative charge, or
participate in an administrative investigation or proceeding, however, if you or
someone acting on your behalf files, or causes to be filed, any such claim,
charge, complaint, or action against the Company, you expressly waive any right
to recover any damages or other relief, whatsoever, from the Company including
costs and attorneys’ fees. You affirm and agree that your employment
relationship will end on the Separation Date and you will withdraw
unequivocally, completely and finally from your employment and waive all rights
in connection with such relationship except to vested benefits and the payments
and benefits described herein. You acknowledge that you have been paid all
compensation owed to you as of the date of this Agreement, with the exception of
the Separation Benefits due and payable pursuant to this Agreement. You
acknowledge that neither the Company nor any other member of the Corporate Group
has promised you continued employment or represented to you that you will be
rehired in the future. You acknowledge that this Separation Agreement does not
create any right on your part to be rehired by the Company or any other member
of the Corporate Group and you hereby waive any right to future employment by
the Company or any other member of the Corporate Group. You agree that this
Separation Agreement and the waiver contained herein are valid and that they are
fair, adequate and reasonable. You agree that your consent to this Separation
Agreement and waiver was with your full knowledge and was not procured through
fraud, duress or mistake.


5.    You agree that for a period of one year following your termination of
employment with the Company that you will not: a) solicit, encourage or take any
other action that


5

--------------------------------------------------------------------------------




is intended, directly or indirectly, to induce any other employee of the
Company, its subsidiaries and affiliates to terminate employment with the
Company, its subsidiaries and affiliates; b) interfere in any manner with the
contractual or employment relationship between the Company, its subsidiaries and
affiliates and any other employee of the Company, its subsidiaries and
affiliates; or c) use any confidential information to directly, or indirectly,
solicit any customer of the Company, its subsidiaries and affiliates.


6.    This Agreement will be governed by, and construed and interpreted in
accordance with, the laws of the state of Texas without regard to principles of
conflict of laws. Should any of the clauses in this Agreement be declared
invalid, null, void or unenforceable, the rest of the Agreement shall remain in
full force and effect. If the Company elects to waive or release any obligation
of yours under this Agreement, the remainder of the Agreement shall be enforced.
This Agreement may not be modified, altered or amended except in a written
agreement executed by you and the Company’s General Counsel.


7.    You agree that any disputes arising under this Agreement shall first be
submitted to mediation with a mediator mutually agreed upon by the Company and
you, and failing resolution by mediation, to a tribunal in accordance with the
applicable law. You also agree that the fees associated with the mediation shall
be shared equally between the Company and you, with each party bearing their own
attorney’s fees associated with the mediation.
 
8.    The Company hereby advises you in writing to consult with an attorney
prior to executing this Agreement. You acknowledge that you have been given an
opportunity and encouraged in writing by the Company to have an attorney review
this agreement, that you have read and understand this Agreement, and that you
have signed this agreement knowingly, freely and voluntarily. You have
twenty-one (21) days to decide whether to sign this Agreement and be bound by
its terms. You understand, acknowledge, and agree that any changes made to this
Agreement after presentation to you have not and will not re-start the running
of the twenty-one (21) day period. You may revoke this Agreement at any time
within seven (7) days following your written acceptance of it below by delivery
of a written notification to the undersigned. This Agreement will not be
effective or enforceable until this seven-day revocation period has expired. In
the event that this Agreement is canceled or revoked, the Company shall have no
obligation to make the payment or provide the benefits described herein.


9.     You understand this Agreement does not apply to (a) any claims or rights
that may arise after the date that you signed this Agreement, (b) the Company’s
expense reimbursement policies, (c) any vested rights under the Company’s
ERISA-covered employee benefit plans as applicable on the date you sign this
Agreement, and (d) any claims that the controlling law clearly states may not be
released by private agreement.  Moreover, nothing in this Agreement (including
but not limited to the acknowledgements, release of claims, the promise not to
sue, and the return of property provision) (x) limits or affects your right to
challenge the validity of this Agreement under the ADEA or the OWBPA, (y)
prevents you from communicating with, filing a charge or complaint with, or from
participating in an investigation or proceeding conducted by the EEOC, the
National Labor Relations Board, the Securities and Exchange Commission, or any
other federal, state or local agency charged with the enforcement of any laws,
including providing


6

--------------------------------------------------------------------------------




documents or any other information, or (z) precludes you from exercising your
rights under Section 7 of the NLRA to engage in protected, concerted activity
with other employees, although by signing this Agreement you are waiving your
right to recover any individual relief (including any backpay, frontpay,
reinstatement or other legal or equitable relief) in any charge, complaint, or
lawsuit or other proceeding brought by you or on your behalf by any third party,
except for any right you may have to receive a payment or award from a
government agency (and not the Company) for information provided to the
government agency.  Notwithstanding my confidentiality and non-disclosure
obligations in this Agreement and otherwise, you understand that as provided by
the Federal Defend Trade Secrets Act, you will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


The purpose of the arrangements described in this letter is to arrive at a
mutually agreeable and amicable basis with respect to your separation from the
Company. If you agree with the foregoing, please indicate so by signing in the
space designated below and returning an executed copy of this Agreement to the
Company (Attn:  Pooja Amin, Senior Litigation Counsel, CenterPoint Energy, 1111
Louisiana Street, 46th Floor, Houston, Texas 77002).   


 
Sincerely,
 
 
 
/s/ Scott M. Prochazka
 
Scott M. Prochazka
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
Agreed to and Accepted this
 
 
 
5th day of March, 2019.
 
 
 
 
 
/s/ William D. Rogers
 
William D. Rogers
 







7